Exhibit 99.1 KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements of KBR, Inc. (KBR) as of March 31, 2007 and statements of operations for the three months then ended and for each of the years ended December 31, 2006, 2005, and 2004 give effect to KBR’s completion of the sale of its 51% ownership interest in Devonport Management Limited (DML) upon consummation of the purchase and sale agreement on June 28, 2007. Under the terms of the purchase and sale agreement, KBR received $345 million in cash proceeds, net of direct transaction costs, for its 51% interest in DML.For purposes of the unaudited pro forma condensed consolidated balance sheet, we assume that the sale occurred as of March 31, 2007, and for the unaudited pro forma condensed consolidated statements of operations for the aforementioned periods, we assume that the sale occurred on January1, 2004. We derived the unaudited pro forma condensed consolidated financial statements from the historical consolidated financial statements of KBR and DML. The pro forma adjustments are based on currently available information and certain preliminary estimates and assumptions and, therefore, the actual effects of the sale may differ from the effects reflected in the unaudited pro forma condensed consolidated financial statements. However, despite the fact that data is not available to make precise estimates, management believes that the assumptions provide a reasonable basis for presenting the significant effects of the sale as contemplated and that the pro forma adjustments give appropriate effect to those assumptions and are properly applied in the unaudited pro forma condensed consolidated financial statements. You should read the following information in conjunction with KBR’s consolidated financial statements and the accompanying notes and the related “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section included in KBR’s Annual Report on Form10-K for the year ended December31, 2006. KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of March31, 2007 ($ millions) KBR Pro Forma KBR Historical Adjustments Pro Forma (A) Assets Cash and equivalents $ 1,287 $ 336 (B) $ 1,623 Receivables 2,310 (176 ) 2,134 Deferred income taxes 138 - 138 Other current assets 259 (24 ) 235 Total current assets 3,994 136 4,130 Property, plant, and equipment, net 491 (280 ) 211 Goodwill 289 (38 ) 251 Other assets 671 (32 ) 639 Total assets $ 5,445 $ (214 ) $ 5,231 Liabilities, Minority Interest and Shareholders’ Equity Accounts Payable $ 1,177 $ (97 ) $ 1,080 Due to Halliburton, net 29 - 29 Advanced billings on uncompleted contracts 1,094 (123 ) 971 Income taxes payable - 119 (B),(C) 119 Other current liabilities 638 (42 ) 596 Total current liabilities 2,938 (143 ) 2,795 Employee compensation and benefits 406 (192 ) 214 Other non-current liabilities 256 (6 ) 250 Total liabilities 3,600 (341 ) 3,259 Minority interest in consolidated subsidiaries 28 (46 ) (18 ) Preferred stock - - - Common stock - - - Paid-in capital in excess of par value 2,060 - 2,060 Accumulated other comprehensive loss (288 ) 69 (B),(D) (219 ) Retained earnings 45 104 (B) 149 Total stockholders’ equity and other accumulated comprehensive loss 1,817 173 1,990 Total liabilities, minority interest, stockholders’ equity and other accumulated comprehensive loss $ 5,445 $ (214 ) $ 5,231 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE QUARTER ENDED MARCH31, 2007 ($ millions, except per share amounts) Sale of DML KBR Pro Forma Eliminate KBR Historical Adjustments Intercompany Pro Forma (A) Revenue: Services $ 2,253 $ (224 ) $ - $ 2,029 Equity in losses of unconsolidated affiliates, net (2 ) - - (2 ) Total Revenue 2,251 (224 ) - 2,027 Operating costs and expenses: Cost of services 2,160 (209 ) 2 (E) 1,953 General and administrative 29 - - 29 Total operating costs and expenses 2,189 (209 ) 2 1,982 Operating income 62 (15 ) (2 ) 45 Interest income, net 13 - - 13 Foreign currency losses, net (3 ) - - (3 ) Income from continuing operations before income taxes and minority interest 72 (15 ) (2 ) 55 Provision for income taxes (32 ) 6 (F) - (26 ) Minority interest in net income of subsidiaries (10 ) 5 - (5 ) Income from continuing operations $ 30 $ (4 ) $ (2 ) $ 24 Basic and diluted income per share from continuing operations $ 0.18 $ 0.14 Basic and diluted weighted average shares outstanding 168 168 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER31, 2006 ($ millions, except per share amounts) Sale of DML KBR Pro Forma Eliminate KBR Historical Adjustments Intercompany Pro Forma (A) Revenue: Services $ 9,626 $ (828 ) $ - $ 8,798 Equity in earnings of unconsolidated affiliates, net 7 - - 7 Total Revenue 9,633 (828 ) - 8,805 Operating costs and expenses: Cost of services 9,285 (742 ) 8 (E) 8,551 General and administrative 108 - - 108 Gain on sale of assets, net (6 ) - - (6 ) Total operating costs and expenses 9,387 (742 ) 8 8,653 Operating income 246 (86 ) (8 ) 152 Interest expense related party (36 ) (l ) 1 (E) (36 ) Interest income, net 26 1 - 27 Foreign currency gains, net related party - 1 - 1 Foreign currency losses, net (16 ) - - (16 ) Income from continuing operations before income taxes and minority interest 220 (85 ) (7 ) 128 Provision for income taxes (129 ) 35 (F) - (94 ) Minority interest in net loss (income) of subsidiaries (10 ) 30 - 20 Income from continuing operations $ 81 $ (20 ) $ (7 ) $ 54 Basic and diluted income per share from continuing operations $ 0.58 $ 0.39 Basic and diluted weighted average shares outstanding 140 140 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER31, 2005 ($ millions, except per share amounts) Sale of DML KBR Pro Forma Eliminate KBR Historical Adjustments Intercompany Pro Forma (A) Revenue: Services $ 10,206 $ (855 ) $ - $ 9,351 Equity in losses of unconsolidated affiliates, net (60 ) - - (60 ) Total Revenue 10,146 (855 ) - 9,291 Operating costs and expenses: Cost of services 9,716 (791 ) 6 (E) 8,931 General and administrative 85 - - 85 Gain on sale of assets, net (110 ) - - (110 ) Total operating costs and expenses 9,691 (791 ) 6 8,906 Operating income 455 (64 ) (6 ) 385 Interest expense related party (24 ) (1 ) 1 (E) (24 ) Interest expense, net (4 ) 3 - (1 ) Foreign currency gains, net related party 3 - - 3 Foreign currency gains, net 4 (2 ) - 2 Other, net (1 ) - - (1 ) Income from continuing operations before income taxes and minority interest 433 (64 ) (5 ) 364 Provision for income taxes (182 ) 22 (F) - (160 ) Minority interest in net income of subsidiaries (41 ) 22 - (19 ) Income from continuing operations $ 210 $ (20 ) $ (5 ) $ 185 Basic and diluted income per share from continuing operations $ 1.54 $ 1.36 Basic and diluted weighted average shares outstanding 136 136 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. KBR, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER31, 2004 ($ millions, except per share amounts) Sale of DML KBR Pro Forma Eliminate KBR Historical Adjustments) Intercompany Pro Forma (A) Revenue: Services $ 11,960 $ (731 ) $ - $ 11,229 Equity in losses of unconsolidated affiliates, net (54 ) - - (54 ) Total Revenue 11,906 (731 ) - 11,175 Operating costs and expenses: Cost of services 12,171 (681 ) 6 (E) 11,496 General and administrative 92 - - 92 Total operating costs and expenses 12,263 (681 ) 6 11,588 Operating loss (357 ) (50 ) (6 ) (413 ) Interest expense related party (15 ) (2 ) 2 (E) (15 ) Interest income, net 2 3 - 5 Foreign currency losses, net related party (18 ) - - (18 ) Foreign currency gains, net 5 1 - 6 Other, net (2 ) - - (2 ) Loss from continuing operations beforeincome taxes and minority interest (385 ) (48 ) (4 ) (437 ) Benefit for income taxes 96 17 (F) - 113 Minority interest in net income of subsidiaries (25 ) 18 - (7 ) Loss from continuing operations $ (314 ) $ (13 ) $ (4 ) $ (331 ) Basic and diluted loss per share from continuing operations $ (2.31 ) $ (2.43 ) Basic and diluted weighted average shares outstanding 136 136 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. Note 1. Pro Forma Adjustments and Assumptions Pro Forma Balance Sheet and Statements of Operations Calculation of gain on sale of DML (B) Notes (In millions) Proceeds received in GBP £ 350 Conversion rate of GBP into US dollars as of March 30, 2007 1.9685 Gross proceeds received by all DML partners in US dollars for sale of DML $ 689 KBR’s ownership percentage in DML 51 % KBR’s proceeds based on its ownership percentage $ 351 Less:Direct transaction costs $ (6 ) KBR’s share of proceeds, net of direct transaction costs $ 345 Less:KBR's net book value of DML's net assets at March 31, 2007 (53 ) Add:Portion of cumulative translation adjustment gain KBR recorded in other accumulated comprehensive income for DML (D) 22 Less:Portion of minimum pension liability recorded in other accumulated comprehensive income for DML (D) (91 ) Gain on sale of DML, before income taxes $ 223 Less:Income tax provision (C) (119 ) Net gain from the sale of DML $ 104 (A) Adjustment to eliminate DML balances from KBR’s historical consolidated financial statements. (B) Adjustment to record the cash proceeds less DML cash sold, income taxes payable, and estimated gain to be recognized by KBR as a result of the sale as of March 31, 2007. (C) Calculated tax effect on gain from the sale of DML based on United States statutory rate of 36.25% (35% federal rate plus 1.25% state rate). (D) Removal of cumulative translation adjustment and minimum pension liability related to DML from other accumulated comprehensive income. (E) Eliminate intercompany transactions with KBR from the DML statements of operations related primarily to the management fee and interest on intercompany transactions. (F) Generally the taxes for DML are calculated at the United Kingdom (UK) statutory rate of 30%; however, the effective tax rate for DML usually exceeds the UK statutory rate for two primary reasons:a) some portion of the DML earnings are also subject to US tax at the higher rate of 35%; and, b) certain adjustments for prior year taxes have been recognized.Combined, the effects of these two items result in an effective rate higher than the UK statutory rate. Note 2. Pro Forma Minority Interest As reflected in the pro forma balance sheet as of March 31, 2007, KBR’s pro forma minority interest balance reflects the absorption of losses by a minority interest shareholder on a consolidated joint venture where the minority interest shareholder is contractually obligated to fund losses suffered by the joint venture.
